Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 8,1995, which ruled that claimant’s request for a hearing was untimely.
Claimant was initially ruled ineligible to receive unemployment benefits because he was not totally unemployed. He was also charged with a recoverable overpayment of benefits and his right to future benefits was reduced because he made willfully false statements to obtain benefits. The initial determinations were mailed to claimant on January 16, 1992. Claimant requested a hearing on February 23, 1992. Inasmuch as claimant failed to advance a reasonable excuse for his failure to request a hearing within the 30-day time period provided for by Labor Law § 620 (1) (a), we find that substantial evidence supports the Board’s decision that claimant did not timely request a hearing (see, Matter of Obando [Sweeney], 212 AD2d 928; Matter of Moricone [New York Hosp. (Cornell Med. Ctr.)— Hudacs], 199 AD2d 802).
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.